-----DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is led to being indefinite because it recites the limitation “the tapered edge”. However, claim 1 upon which claim 5 depends on, does not disclose a tapered edge. The limitation “tapered edge” lacks antecedent basic.  For the purpose of examination, it will be assumed that claim 5 depends on claim 2. Further, correction and clarification is required. All the dependent claims inherit the same issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USAMI (US 20170183138).
Regarding claim 1, USAMI discloses, A container (1), which extends along a main axis (S) and comprising a wall forming: a neck portion (2), a shoulder portion (3) connected to the neck portion (2), a body portion (4) connected to the shoulder portion (3), the body portion (4) comprising a grip portion , and a base portion (5) forming the bottom of the container (1) and connected to the body portion (4), and the grip portion comprises, over at least the majority of its dimension along the main axis (S), a plurality of spiral ribs (21) formed by the wall of the container (1) and spiralling in parallel around the main axis (S).

Regarding claim 2, USAMI discloses, each spiral rib (21) forms on an external surface of the wall a concavity (Fig. 1-2) and a spiral tapered edge (Fig. 2A; edge of rib 21).

Regarding claim 3, USAMI discloses, the wall of the container forms an inflexion point at the bottom of the concavity (See annotated fig. below), and wherein the spiral rib (13) has a substantially constant width (Fig. 1) over a majority of the length of the spiral rib (21), the width  being measured between the inflexion point and the tapered edge (16).

    PNG
    media_image1.png
    309
    465
    media_image1.png
    Greyscale

Regarding claim 4, USAMI discloses the width (W) is comprised between 3 mm and 10 mm (Para 38, 21M has a width of 5.0 ± 2.0 mm; and thus, there must be a width that falls within the claimed range).

Regarding claim 5, USAMI discloses, each spiral rib (21) further comprises a strip (see annotated fig. below), adjacent to the tapered edge (See annotated fig. below), said the strip having a constant width and being defined in a surface of revolution having the main axis (S) as revolution axis.

    PNG
    media_image2.png
    309
    450
    media_image2.png
    Greyscale

Regarding claim 6, USAMI discloses the width of the strip comprised between 5mm and 15 mm (Fig. 2A and para 38; Since 21U has a width of 8.8±2.0 mm; based on the drawings the strip has width similar to the width of 21U, the strip must have a width that falls within 5 to 15 mm as claimed  .1 

Regarding claim 9, USAMI discloses, each spiral rib (21) has two ends, and wherein each spiral rib has a variable pitch which changes along the spiral rib  by decreasing from one end of the spiral rib to substantially the middle of said the spiral rib and then by increasing to the other end of the spiral rib (Para 38; Fig. 1-2).

Regarding claim 10, USAMI discloses the grip portion  has a non-circular cross section perpendicular to the main axis (S) at least substantially in its middle (Fig. 2B; The ribs make the cross section non-circular).

Claim(s) 1, 8, 14, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickie (US 20100072167).
Regarding claim 1, Dickie discloses A container (10), which extends along a main axis (See annotated fig. below) and comprising a wall forming: a neck portion (42), a shoulder portion (40) connected to the neck portion (42), a body portion (See annotated fig below) connected to the shoulder portion (40), the body portion comprising a grip portion (See annotated fig  below ), and a base portion (See annotated fig. below) forming the bottom of the container and connected to the body portion, and the grip portion  comprises, over at least the majority of its dimension along the main axis (See annotated fig below), a plurality of spiral ribs (60) formed by the wall of the container (1) and spiralling in parallel around the main axis.

    PNG
    media_image3.png
    611
    475
    media_image3.png
    Greyscale


	Regarding claim 8, Dickie discloses, spiral rib forms an angle comprised between 70 and 180 around the container (See annotated fig. for claim 1 above; the angel is between 90 to 180 which falls within the desired range).

	Regarding claim 14, Dickie discloses wherein the body portion further comprises, between the shoulder portion and the grip portion, a label portion (24). 
	The limitation “adapted to receive a flexible label, wherein the label portion is plain or comprises annular ribs.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
	Regarding claim 15, Dickie discloses, wherein it has a total internal volume comprised between 15 cl and 150 cl (Para 26; “Bottle 10 is most typically sized for the purpose of holding about 500 ml of liquid” 500 ml is equivalent to 50 cl).
Claim(s) 1, 12 and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by USAMI (US 20180093789 hereinafter “Tetsuro”) . 
Regarding claim 1, Tetsuro discloses, A container (1), which extends along a main axis (S) and comprising a wall forming: a neck portion (2), a shoulder portion (3) connected to the neck portion (2), a body portion (4) connected to the shoulder portion (3), the body portion (4) comprising a grip portion , and a base portion (5) forming the bottom of the container (1) and connected to the body portion (4), and the grip portion comprises, over at least the majority of its dimension along the main axis (S), a plurality of spiral ribs (21) formed by the wall of the container (1) and spiralling in parallel around the main axis (S).
Regarding claim 12, Tetsuro discloses, the spiral ribs (21) have a maximum depth (dp) comprised between 1 and 3.5 mm (Para 13).

Regarding claim 13, Tetsuro discloses , the spiral ribs (21) have a constant depth (dp) over at least a major part of their length, said the constant depth being the maximum depth (Fig. 2)2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USAMI (US 20170183138) as applied to claim 1 above.
Regarding claim 7, USAMI does not explicitly discloses, comprising between three and seven spiral ribs . USAMI discloses the number of the reduced pressure absorbing panels 21 is determined at will.
The limitation “comprising between three and seven spiral ribs” is considered to be a matter of routine optimization and falls within the scope of one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified USAMI to incorporate between three and seven spiral ribs in order to accommodate the bottle with desired amount of flexibility and strength,  since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art3.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USAMI (US 20170183138) as applied to claim 1 in view of Simon (US 20100155359).

Regarding claim 11, USAMI does not explicitly discloses, the grip portion has, substantially in the middle of its dimension along the main axis, a shrunk cross section, and wherein the area of the shrunk cross section is comprised between 25 and 75 % of the area of the cross section of the container at the connection between the shoulder portion and the body portion .
Simon is in the field of endeavor and discloses a container wherein the grip portion has, substantially in the middle of its dimension along the main axis, a shrunk cross section (area of 60; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  USAMI to incorporate the grip portion has, substantially in the middle of its dimension along the main axis, a shrunk cross section as taught by Simon for the purpose of improving ergonomics when holding the container. 
With regards to the limitation “the area of the shrunk cross section is comprised between 25 and 75 % of the area of the cross section of the container at the connection between the shoulder portion and the body portion” is considered to be a matter of routine optimization and falls within the scope of one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified USAMI-Simon to incorporate the area of the shrunk cross section is comprised between 25 and 75 % of the area of the cross section of the container at the connection between the shoulder portion and the body portion as this would allow different size/types of hands to hold/handle the container; since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736           


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2125
        2 See MPEP 2125(I)
        3 See MPEP 2144.05(II)
        4 See MPEP 2144.05(II)